Citation Nr: 0703440	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for post-traumatic stress disorder (PTSD).   


FINDING OF FACT

There is no medical evidence to establish that the veteran 
has PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

As in any claim for service connection, there must be 
competent evidence of a current disability.  The Board must 
rely on independent medical evidence to support its opinions.  
While the veteran may believe that he has PTSD which was 
caused by the stressors he experienced during military 
service, he is a lay person and has no competence to offer a 
medical opinion in that regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The record must include medical 
evidence that the appellant actually has PTSD.   

In this case, there is no such evidence.  The VA psychiatric 
examination report dated August 2003 indicates that the 
veteran does not have a current diagnosis of PTSD.  The 
examiner found that while the veteran reported a stressor 
that does meet the DSM-IV PTSD criteria, the veteran did not 
report psychiatric symptoms such as recurrent intrusive 
thoughts or dreams of the traumatic event, persistent 
avoidance of associated stimuli, emotional numbing or 
symptoms of persistent arousal.  The examiner did note that 
the veteran reported to being easily stressed and has some 
sleep disturbance.  His stroke in 1990 seems to be the 
primary cause for these generally mild symptoms of sleep 
problems and anxiety.  The examiner concluded: "Overall, the 
patient is not seen as suffering from PTSD."  

The September 2003 letter from Dr. Yun indicates that he has 
treated the veteran for a sleep disorder since before his 
stroke in 1990.  Dr. Yun opined that he feels that the 
veteran's sleep disorder could be the result of PTSD.  The 
Board notes that service connection cannot be based on 
speculative medical evidence, and that the September 2003 
statement by Dr. Yun indicating that there is a possibility 
that the veteran' sleep disorder could be the result of PTSD 
does not indicate a disability for which service connection 
can be granted.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship). 

The veteran has only referenced outpatient treatment records 
from Dr. Yun and the Circle City Health Center, and those 
medical records are absent a diagnosis of PTSD.  Although the 
veteran has submitted statements from his spouse and a 
statement from his commanding officer in Vietnam concerning 
his symptoms, there is no showing that they are competent 
mental health professionals to provide a diagnosis of PTSD.     

It is clear that the veteran had combat service.  However, 
without a diagnosis of PTSD, the claim must fail regardless 
of the stressors.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f).  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated July 2003 and July 2004 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The July 2003 letter was sent prior to initial 
adjudication of the veteran's claim.  Although the July 2004 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2005.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2004 letter told him to provide any relevant evidence in his 
possession.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  Moreover, there is no allegation by 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of the claim.  As 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The Board notes that while the veteran's claims file contains 
the letter dated July 2003, it does not contain the actual 
attachment pertaining to what the evidence must show to 
substantiate the veteran's claim.  Even though the said 
attachment is not within the veteran's claims file, the July 
2003 letter indicates that the attachment "What the evidence 
must show" was enclosed with the letter.  The Board points 
out that there is a "presumption of regularity" under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court of 
Veterans Appeals applied this presumption of regularity to 
procedures at the RO. In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity or that the attachment to the July 2003 letter was 
not included as an enclosure to that letter.  Neither the 
veteran nor his accredited representative has claimed that 
the veteran was not notified about the type and quality of 
evidence that was needed to substantiate his claim.  As such, 
the Board presumes that the attachment to the July 2003 
notice letter was sent to the veteran at his address of 
record.   Regardless, another letter was sent to the veteran 
in 2004, as noted above, which fully complied with VCAA 
notification requirements and which was followed by 
readjudication of the claim by the RO.

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and private 
medical treatment records have been requested and obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the claim decided herein, is 
available and not part of the claims file.  

The record also indicates that the appellant has received 
Social Security benefits; however, the duty to obtain records 
only applies to records that are "relevant" to the claim.  38 
U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 
401defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
The appellant has not contended that he was awarded SSA 
benefits for his alleged PTSD, the disability at issue in 
this case.  The August 2003 VA examination report indicates 
that the veteran retired because of a stroke that he had in 
1990.  In the veteran's June 2003 claim, the veteran reported 
that he was currently receiving Social Security Disability 
benefits due to a disability he suffered as a result of a 
stroke in 1990.  There is no indication, then, that the 
records would be relevant to the claim here.  At the August 
2003 VA examination, the veteran reported that he has never 
been hospitalized for psychiatric problems nor has he 
received any outpatient psychiatric care since leaving 
service.  Also, what is "of consequence" in this case is 
whether the appellant's has the claimed disability, and there 
is no indication in the record that Social Security records 
would include any such information.  Remanding the case to 
obtain such records would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA medical examination in August 
2003 to obtain an opinion as to whether he met the diagnostic 
criteria for PTSD.  38 C.F.R. § 3.159(c)(4). 




	(CONTINUED ON NEXT PAGE)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


